IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,810-01


                       EX PARTE CYNTHIA KAYE WOOD, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 1445251-A IN THE 351ST JUDICIAL DISTRICT COURT
                            FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of attempted capital murder and sentenced to life imprisonment.

The First Court of Appeals affirmed her conviction. Wood v. State, No. 01-16-00179-CR (Tex.

App.—Houston [1st Dist.] Sep. 19, 2017). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

        On December 6, 2021, the trial court entered an order designating issues and the trial court

issued findings of fact and conclusions of law on May 4, 2022. The district clerk properly forwarded

this application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5). However, the

trial court withdrew its findings and ordered trial counsel to respond to the allegations in Applicant’s
writ application. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 15, 2022
Do not publish